Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 1 of 15 PageID #: 149




 UNITED STATES DISTRICT COURT                                               For Online Publication Only
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 ROBERT FOGLE AND
 DAVID P. WATSON, Individually and
 on behalf of all others similarly situated,

                                                Plaintiffs,
                                                                           MEMORANDUM & ORDER
                  -against-                                                19-CV-6227 (JMA) (AKT)

 AMERICAN CORADIUS
                                                                                              FILED
 INTERNATIONAL, LLC,                                                                          CLERK

                                              Defendant.                             3/23/2021 11:00 am
 ----------------------------------------------------------------------X               U.S. DISTRICT COURT
 APPEARANCES                                                                      EASTERN DISTRICT OF NEW YORK
                                                                                       LONG ISLAND OFFICE
 David M. Barshay
 Jonathan M. Cader
 100 Garden City Plaza, Suite 500
 Garden City, NY 11530
        Attorneys for Plaintiffs Robert Fogle and David P. Watson

 Aaron R. Easley
 Sessions, Fishman, Nathan & Israel
 3 Cross Creek Drive
 Flemington, NJ 08822
        Attorney for Defendant American Coradius International, LLC

 AZRACK, United States District Judge:

                                           I.         BACKGROUND

         Plaintiffs Robert Fogle and David P. Watson (“Plaintiffs”) bring this action against

 defendant American Coradius International, LLC (“Defendant”) for allegedly violating the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692. (ECF No. 1.) The claims arise from

 two debt collection letters Defendant sent to Plaintiffs.
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 2 of 15 PageID #: 150




        In a letter dated April 26, 2019, Defendant sought to collect an outstanding debt of

 $8,251.48 from Plaintiff Fogle (the “Fogle Letter”). (ECF No. 1-1.) The front page of the Fogle

 Letter is reproduced below:
                  ~AU              LAN
                  BOERNE TX 78006-8202

                     I                1111


                                                                                                                                   Ref renoe Number:
                      r      26,20 9
                                                                                                                                      Ac:c:ount Bai.no.:

                                                            •;.ot25UA\I           )•
                                                                                                                  ChKbP~b                   to:
                  1·11h l•1•1'1r1 1111 11lll 1hi11·1111 1ll-l- 111'11lr1 1111· 1•111'1                       ·111111 1°•rll·1llhl1h·l·lll110 •1•111· 1111·1111t11l011·1 1l11° 0
                  AOSERT fOGlE                                                                                               CORAOI         ATlONAL LLC
                  7◄ C EY                                                                                                     H 1E AD STE 150
                  EAST 1EAOOW                Y 11
                                                                                                                            NY 1~22&-224-4




                     CUrttnl Credit.or                                                                                               Account If                     Account       ~
                    SYNCHRONY BAN                                                                                                                                         $8.251 48

           0 ar Robert Fogle
           We are         Ing ro you regaroing 'fOAlf PayPal Credn accocn. The seMCer of Payf'al Credit acoount5 ,s BIii ~ Later lnC
           Th,s account ha!! been placed wlltl our oHice to, collection.
           'To amount of l'- tl I dut         Of Ch ,g ·Of : S8,:;!51
           • To amoun of inte<l!St accrued smce                   S0.00
           • To     moun of non-lntereat charges                              erg -<> : SO.DO
           - To     nQJl\r                    on                              on so.oo
           Unless you not                     30 da                            10&      )'DI.I dispu      vafo ,ty ot lhi      or ni, ntor1
           thereof, this o                     debt 1                           0H10& In w ing w11h1n 30 days horn rte        ng hf       lot
           that                               debt                                  ,ca will obta n verihcabon of the aabl or 001aIn II copy of
                                               such JudQlllE!fll or venficahon_ If you r ues1 ol thu; oH10& tn wrrtln wnh,n 30 days af1er
           1                             will pro,;lefe you Yi ht name nd addresa ot lJle or19,           creditor, ~     eren from Ifie CUfTE!ll

           SlllCerely.

                         C     d,us t        ml!1Ionat U.C
                             ,10 btRe<:011 ryAg ncy
           This oommuriIca1Ion lrom debt coll Clar This ;i at mJ)t o col c;t d bl nd ny inion toon                          u
           for that purpose
           Cell&. to or lrom 1h11; company may be    orad or recorded tor quality a.ssurance pulJlOli
             his            agency tlcensea by tne Depar1men1 o1 CoMUmer Al airs of the City of eW Yorio:. Llcense, 1:308352.




          ~ - - - -N,Oflee.                          tEASE-9EE"SEe6NO-P-A0Efl)R-IMPOR"TAN'r INFORMATION




                                               Ofliot Addr s; 2420 SYi                   t   Ho<'rlt Rd St♦ 15<11 ,Amh9r      14??8•:;>744
                                                Hours o f ~ 10n:                             Tu   · 8AM 8P , w       Fri· 8AM-5PM EST



        Defendant sent a similar letter to Plaintiff Watson, dated November 5, 2018, to collect a

 debt of $786.04 (the “Watson Letter”). (ECF No. 1-2.) The front page of the Watson Letter is

 reproduced below:


                                                                                                   2
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 3 of 15 PageID #: 151




                                               8202

                                                                                    _ _ _ _Credlt:::::...:-1=c:..:..:::.c.:.:..:.::..:.;~
                                                                                       Or glnal Credlt                                            L
                                                                                                                                            324

                   N - b r5 2018


                                                        ~...       ""-<l'IJl50-oe                    k.e Chee:ka Pay ble 10:
                   11 1·· 1111Jl l11•111111ll•llh 11111 111h++ll1· 1"h 11l•IIII                     •IJljl l•u1•II illlihh+llhlul,111• 111 1llll1l1hl11111u
                      DAVID WATSON                                                                   M4El!ICAN GOR               S 111/TERII." I       A L C
                      1-49301 T ST                                                                   2420 SWEU HO               RD STE 150
                      SOlJTJl 01011.E PAR NY I 1'20-<25                                                  Hl:.JlST NY •~H-;>24.t




                                                                                                                                                         Awounl Bal nee
                                                                                                                                            332•              $71!6 04



              W                      u re     rd1ng your Payf'al Credit acOOOlll. The sef'llCer ol P                  I Credit acoo
              T                              rrnal()n lh I American C             lonal u.c, 15 w1lh0\j lO cce
              ac                              ba! l'1C on1ha      ere             m
              Th'.~   i{
                      1
                           requires th JI Amenc&n Caad1u& I ern 11onal U.C re091ve& your tunds 1n      amount of $393.02                               on or before
              I      ., h 10 cttSCuss h off lu       r,  se oonlaCt our tf   -800-2 3-71     al your convenience
              lJJ>oo clean1nc. o1 your payment, w .,. not your cterll so    n update their reooros :oordingly.
                   e )'Our Cl>eck or  mone,order payable ·
                                                              A RICAN CORAOIUS I        RNATIONAL UC
                                                              24W SWEET HOME RD STE 50
                                                              A!l~HER T Y 14228-2244
                                  r@d  rene11 1hIs offer


                                         ema110nal LLC
                                       Fleoovery Agency
                                                                                                                                  Ofl ,           obtaJned WIii be   UIOd




                                 NOTICE: PLEASE SEE SECOND PAGE FOR IMPORTANT INFORMATION




                                               Of11 Ad.Jr s. 24.20 Sweet ltorr Ad !;;le 50, Amhersl NY 4226-2244
                                      Hou      ol O   lion       Tuea 8AM 8PIV, Wed-Fn BAM 5PIV, - . 8AM-12Pt.1 EST




        Both Letters contained a table in the top-right in which the “Current Creditor” and

 “Creditor” was listed as “Synchrony Bank,” and the “Original Creditor” was listed as “Comenity

 Capital Bank.” The body of the Letters indicated that they were sent “regarding your PayPal Credit

 account” and that “[t]he servicer of PayPal Credit accounts is Bill Me Later, Inc.”

        The Letters also contained several addresses. Specifically, a detachable payment slip at the

 top of each Letter contained three addresses. First, it listed each recipient’s mailing address.


                                                                                       3
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 4 of 15 PageID #: 152




 Second, it contained a Boerne, Texas address in the top-left above a barcode. No description was

 included with this address. Third, it listed an address for Defendant. Above this address was a

 barcode with the instruction to “Make Checks Payable to:”. Finally, a fourth address was printed

 at the bottom of each Letter. It described an Amherst, New York address as the “Office Address”

 and listed hours of operation. This address is the same address printed earlier in the Letter with

 the instruction to “Make Checks Payable to:”

        Both Letters were also consistent in that the first page—using bold, all capital letters—

 referred recipients to the second page for “IMPORTANT INFORMATION.” The second page

 contained certain disclosures under a heading entitled “Important Information,” as depicted below:


                                             lmoortant Information



    If a creditor or debt collector receives a money judgment against you in court, state and federal laws
    may prevent the following types of income from being taken to pay the debt:
         1. Supplemental security income, (SSI);
         2. Social security;
         3. Public assistance (welfare):
         4. Spousal support, maintenance (alimony) or child support;
         5. Unemployment benefits;
         6. Disability benefits;
         7. Workers' compensation benefits;
         8. Public or private pensions:
         9. Veterans' benefits:
         1O. Federal student loans, federal student grants, and federal work study funds; and
         11. Ninety percent of your wages or salary earned 1n the last sixty days.


        The Letters were distinguishable in certain ways, however. The Watson Letter conveyed

 a settlement offer and instructed the recipient to “contact our office” at a 1-800 number “to discuss

 this offer further.” Unlike the Fogle Letter, the Watson Letter also featured an address in the body

 of the Letter in Amherst, New York that was preceded by the instruction, “Make your check or

 money order payable to:” This address in Amherst, New York was the same address listed at the

 top of the Letters preceded by “Make Checks Payable to:” and described at the bottom of the


                                                     4
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 5 of 15 PageID #: 153




 Letters as the “Office Address.” Additionally, unlike the Watson Letter, the Fogle Letter contained

 a validation notice that instructed Fogle to “notify this office” should he wish to “dispute the

 validity of this debt or any portion thereof.”

         On November 5, 2019, Plaintiffs initiated the instant litigation, alleging that both Letters

 violate the FDCPA for various reasons. (ECF No. 1 at 1.) Plaintiffs initially claim that the Letters

 do not clearly identify the creditors. They also argue that the Letters do not explain Defendant’s

 relationship to the entities listed or the entities’ relationship to one another. (ECF No. 1-1 at 41-

 63; No. 15 at 2.) Additionally, Plaintiff Fogle challenges two specific components of the Letter he

 received.    First, he contends that the validation notice printed in the Fogle Letter is

 “overshadowed” by other text. (Id.) He also argues that it is unclear which address should be

 used to send written disputes because the Letter contains multiple addresses. (Id.)

         After appearing for a pre-motion conference before the undersigned, Defendant now moves

 for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). (ECF No. 15.) Plaintiffs oppose

 Defendant’s motion. (ECF No. 16.) For the reasons set forth below, Defendant’s motion is

 GRANTED in its entirety.

                                         II.      DISCUSSION

 A. Standard

     1. Rule 12(c)

         In resolving a motion for judgment on the pleadings pursuant to Rule 12(c), a court looks

 to the same standard that applies to resolution of a motion to dismiss for failure to state a claim

 pursuant to Rule 12(b)(6). See Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006). To

 survive a motion to dismiss, a plaintiff must allege sufficient facts “to state a claim to relief that is

 plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is


                                                    5
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 6 of 15 PageID #: 154




 facially plausible only “when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Mere labels and legal conclusions

 will not suffice, nor will “a formulaic recitation of the elements of a cause of action.” Twombly,

 550 U.S. at 555. As it does when reviewing a motion to dismiss, a court considering a motion for

 judgment on the pleadings must accept the factual allegations set forth in the complaint as true and

 draw all reasonable inferences in favor of the plaintiff. See Cleveland., 448 F.3d at 521.

        Ordinarily, on a motion to dismiss—and likewise on a motion for judgment on the

 pleadings—a court is confined to “the allegations contained within the four corners of [the]

 complaint.” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998). However,

 this standard “has been interpreted broadly to include any document attached to the complaint, any

 statements or documents incorporated in the complaint by reference, any document on which the

 complaint heavily relies, and anything of which judicial notice may be taken.” Young AE Kim v.

 Advanced Call Center Technologies, LLC, No. 19-CV-4672, 2020 WL 5893964, at *1 (E.D.N.Y.

 Oct. 5, 2020) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)). In cases

 brought pursuant to the FDCPA, courts that have broadly interpreted this standard have considered

 debt collection letters that complaints allege violate the FDCPA. Id.

    2. Section 1692e

        The FDCPA prohibits a debt collector from using “any false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. This

 prohibition includes a materiality requirement that “focuses on whether the false statement would

 ‘frustrate a consumer’s ability to intelligently choose his or her response.’” Cohen v. Rosicki, 897

 F.3d 75, 86 (2d Cir. 2018) (quoting Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1034 (9th Cir.


                                                  6
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 7 of 15 PageID #: 155




 2010)). There are sixteen subsections that outline a non-exhaustive list of practices that fall within

 the prohibited conduct under § 1692e. A catch-all subsection, § 1692e(10), bans “[t]he use of any

 false representation or deceptive means to collect or attempt to collect any debt.” Since the list in

 the subsections is non-exhaustive, “a debt collection practice can be a ‘false, deceptive, or

 misleading’ practice in violation of § 1692e even if it does not fall within any of the subsections

 of § 1692e.” Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993). A debt collection letter is

 deceptive if it is susceptible to more than one reasonable interpretation, at least one of which is

 inaccurate. See id. at 1319; -
                              see also -
                                - ---  Easterling
                                         - - - - - -v.
                                                    - -Collecto,
                                                        - - - - - -Inc.,
                                                                    - - 692 F.3d 229, 233 (2d Cir. 2012).

      3. Section 1692g

           Section 1692g requires debt collectors to provide consumers with specific information

 within five days of initiating contact.1 Debt collectors must send a written notice with “the name

 of the creditor to whom the debt is owed” and a statement that “unless the consumer, within thirty

 days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt

 will be assumed to be valid by the debt collector.” 15 U.S.C. § 1692g(a)(2)-(a)(3).

           The thirty-day period referenced in this statement is commonly referred to as the

 “validation period” and “begins to run upon the debtor’s receipt of the initial notice.” Arend v.



 1
     In particular, the required information is:

           (1) the amount of the debt;
           (2) the name of the creditor to whom it is owed;
           (3) a statement that unless the consumer, within thirty days after receipt of the notice, disputes the debt’s
                validity, or any portion of it, the debt will be assumed to be valid by the debt collector;
           (4) a statement that if the consumer notifies the debt collector in writing within the thirty-day period that
                the debt, or any portion of it, is disputed, the debt collector will obtain verification of the debt or a copy
                of a judgment against the consumer and a copy of such verification or judgment will be mailed to the
                consumer by the debt collector; and
           (5) a statement that, upon the consumer's written request within the thirty-day period, the debt collector
               will provide the consumer with the name and address of the original creditor, if different from the
               current creditor.

     15 U.S.C. § 1692g.
                                                               7
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 8 of 15 PageID #: 156




 Total Recovery Servs., Inc., No. 05-CV-3064, 2006 WL 2064977, at *2 (E.D.N.Y. July 24, 2006).

 The validation notice is intended “to protect consumers from ‘debt collectors dunning the wrong

 person or attempting to collect debts which the consumer has already paid’ by ‘inform[ing

 consumers that they have] certain rights, including the rights to make a written request for

 verification of the debt and to dispute the validity of the debt.’” Hochhauser v. Grossman &

 Karaszewski, PLLC, No. 19-CV-2468, 2020 WL 2042390, at *4-5 (E.D.N.Y. Apr. 28, 2020)

 (quoting Lotito v. Recovery Assocs. Inc., No. 13-CV-5833, 2014 WL 4659464, at *3 (E.D.N.Y.

 Sept. 17, 2014)) (alterations in original).

        A debt collector’s written notice violates 1692g if the debt collection letter overshadows or

 contradicts the consumer’s right to dispute the debt. Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d

 Cir. 1996). If the required information is not expressed “clearly and effectively” and leaves the

 “least sophisticated consumer uncertain” of their rights, then the debt collection letter overshadows

 or contradicts the consumer’s right to dispute the debt. Nunez v. Mercantile, No. 19-CV-2962,

 2020 WL 2475619, at *7 (E.D.N.Y May 13, 2020) (quoting Savino v. Comput. Credit, Inc., 164

 F.3d 81, 85 (2d Cir. 1998)).

    4. Least Sophisticated Consumer

        In evaluating whether a communication violates § 1692e or § 1692g, the Court applies an

 objective standard by considering how the “least sophisticated consumer” would understand the

 debt collection letter. Carlin v. Davidson Fink, LLP, 852 F.3d 207, 216 (2d Cir. 2017); Clomon,

 988 F.2d at 1318. Though the “least sophisticated consumer” does not have the astuteness of a

 “Philadelphia lawyer,” they are neither “irrational nor a dolt.” Ellis v. Solomon & Solomon, P.C.,

 591 F.3d 130, 135 (2d Cir. 1996). Additionally, the “least sophisticated consumer” can be

 expected to possess a “willingness to read a collection notice with some care.” Greco v. Trauner,


                                                  8
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 9 of 15 PageID #: 157




 Cohen & Thomas, LLP, 412 F.3d 360, 363 (2d Cir. 2005). The purpose of the “least sophisticated

 consumer” standard is to protect “the gullible as well as the shrewd.” Jacobson v. Healthcare Fin.

 Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008). This objective test protects consumers against

 deceptive debt collection practices while also protecting debt collectors from liability for “bizarre

 or idiosyncratic” interpretations of debt collection letters. Clomon, 988 F.2d at 1320. While

 “courts are divided on whether breach of the least sophisticated consumer standard is a question

 of law or fact, the trend in the Second Circuit is to treat this question as a matter of law that can be

 resolved on a motion to dismiss.” Diaz v. Residential Credit Sols., Inc., 965 F. Supp. 2d 249, 256

 (E.D.N.Y. 2013) (quoting Rozier v. Fin. Recovery Sys., No. 10-CV-3273, 2011 WL 2295116, at

 *2 (E.D.N.Y. June 7, 2011)).

 B. Application

         Each of Plaintiffs’ claims that Defendant violated the FDCPA fails as a matter of law for

 the reasons explained below.

     1. Identity of the Creditor Claim

         Plaintiffs first argue that the Letters fail to clearly and explicitly identify the creditor. (ECF

 No. 1 at 62, 70.) Under the FDCPA, debt collectors must convey the identity of the creditor to

 whom the recipient of the letter owes a debt. See 15 U.S.C § 1692g(a)(2). Plaintiffs, however,

 argue that the Letters fail to do so because several entities are listed: Synchrony Bank, Comenity

 Capital Bank, PayPal Credit, and Bill Me Later, Inc. According to Plaintiffs, the Letters fail “to

 identify by name and label any entity as current creditor, account owner, or creditor to whom the

 debt is owed.” (ECF No. 1 at 49.) Plaintiffs contend the Letters’ purported failure to include this

 information is unfair, deceptive, and would lead the least sophisticated consumer to derive multiple

 meanings from the Letters, at least one of which inaccurate. (Id. at 68.)


                                                     9
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 10 of 15 PageID #: 158




          The Court disagrees. The least sophisticated consumer, who is expected to read the Letters

  with care, would understand that Synchrony Bank is the creditor since it is explicitly labeled as

  “creditor” or the “current creditor.” Recently, another court in this district rejected nearly identical

  claims brought against Defendant and involving the same debt collection letters at issue here. In

  Taylor v. American Coradius International, LLC, the plaintiff raised similar arguments regarding

  confusion as to the identity of the creditor because the letter Defendant sent, as here, contained a

  table listing the “creditor” and “original creditor” as well as an explanation that “[w]e are writing

  to you regarding your PayPal Credit account. The servicer of PayPal Credit accounts is Bill Me

  Later, Inc.” No. 19-cv-4890, 2020 WL 4504657, at *3 (E.D.N.Y Aug. 5, 2020). The Taylor court

  flatly rejected the plaintiff’s claim that the letter was confusing because multiple entities were

  listed. As the court held, “looking at the face of the letter, the Court is hard-pressed to hypothesize

  how the creditor’s identity could be conveyed any more clearly than it is, with a table prominently

  displaying the word ‘Creditor’ in bold type in a box in the center of the page, set apart from the

  body of the letter, and the identity of the creditor — Synchrony Bank — clearly identified

  immediately below that designation.” Id. at *2 (emphasis in original).

          The same analysis applies here, as it is difficult for the Court to conceive of a way

  Defendant could have made more explicit that Synchrony Bank is the “creditor.” The mere

  presence of the names of other entities does not change this conclusion, particularly because none

  of those other entities is listed as the “creditor” or “current creditor.” Moreover, there is no

  requirement under the FDCPA “that a debt-collection notice clearly describe every step in the

  chain of ownership that the debt travels to arrive in the current creditor’s possession.” Id. at *3.

  Consequently, Plaintiff’s claims regarding identification of the creditor must be dismissed, as




                                                    10
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 11 of 15 PageID #: 159




  Defendant clearly labeled the “creditor” as Synchrony Bank and had no obligation to provide

  additional information regarding the relationship between the other entities listed.

     2. Validation Notice

         Plaintiff Fogle next disputes the formatting used to print the validation notice in the letter

  he received. He argues that “the 15 U.S.C. § 1692g rights are positioned in such a way that it

  discourages the least sophisticated consumer from reading them.” (ECF No. 1 at 162.) In

  particular, he claims that the Letter’s instruction, “NOTICE: PLEASE SEE SECOND PAGE

  FOR IMPORTANT INFORMATION,” which is printed in bold-type and all capital letters,

  “diverts attention away from the validation notice,” which is “buried” in the text. (Id. at 147-48.)

  This argument fails as a matter of law.

         A debt collector must clearly convey the validation notice required by § 1692g to the debtor

  in a manner that is not “overshadowed or contradicted by other language” such that “it would make

  the least sophisticated consumer uncertain as to her rights.” Jacobson, 516 F.3d at 90. A letter is

  deceitful under § 1692e if it is susceptible to more than one reasonable interpretation, at least one

  of which is inaccurate. Here, when reading the Fogle Letter in its entirety, the least sophisticated

  consumer would not overlook the validation notice because of the instruction to turn the page. The

  least sophisticated consumer, who is expected to read the letter in its entirety, would read the

  validation notice that is printed clearly on the front page of the letter. Further, the instruction to

  turn the page in no way contradicts the content of the validation notice or renders the Letter

  inaccurate.

         Plaintiff Fogle’s arguments to the contrary are unavailing. First, he contends the Letter

  should have used “visually conspicuous transitionary language” to direct his attention to the

  validation notice. (ECF No. 1 at 157.) However, Plaintiff Fogle cites no authority that imposes


                                                   11
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 12 of 15 PageID #: 160




  such a requirement. Indeed, as multiple courts in this district have recognized, the FDCPA does

  not mandate that every collection letter contain transitional language. See, e.g., Allen v. Advanced

  Call Ctr. Techs., L.L.C., No. 18-CV-2873, 2019 WL 4887683, at *7 (E.D.N.Y. Sept. 30, 2019)

  (“The absence of language explicitly directing the reader to the validation notice does not render

  a letter deficient as a matter of law”).

          Nor does Plaintiff Fogle cite any authority for the proposition that the least sophisticated

  consumer would ignore the prior content of the Letter preceding the instruction that says:

  “NOTICE: PLEASE SEE SECOND PAGE FOR IMPORTANT INFORMATION.” (ECF

  No. 1-1 at 1.) Indeed, the standard that applies is the opposite of Plaintiff’s contention: the least

  sophisticated consumer “is charged with reading the entire collection letter and interpreting the

  various statements in conjunction with one another.” Hochhauser, 2020 WL 2042390, at *4-5.

  And, as several courts have recognized, the least sophisticated consumer’s obligation to read the

  entire letter applies specifically to instructions to turn the page because such a “reminder to look

  at the reverse side does not suggest that the consumer should ignore the front page of the letter.”

  Id.- ---
  -    See ---
           also -
                Park
                  ---v.-Forster
                        - - - - -&
                                 --Garbus,
                                    -----  LLP,
                                            --    No. 19-cv-3621, 2019 WL 5895703 at *7 (E.D.N.Y.

  Nov 12, 2019) (dismissing claim based on similar instruction to turn the page because instruction

  did not contradict the “prominently-placed validation notice,” but instead highlighted other legally

  mandated rights on the second page).

          Plaintiff Fogle also argues that the validation notice is “printed in diminished font” and

  overshadowed by the “less important” and “more legible” instruction to see New York disclosures

  on the second page. (ECF No. 15-2 at 20.) Citing the Webster’s Dictionary definition of

  “prominence,” he claims that the validation is not prominent “because it does not stand out or

  project beyond the surface.” (Id. at 14.) This argument was also raised in the plaintiff’s challenge


                                                    12
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 13 of 15 PageID #: 161




  to Defendant’s nearly identical letter in Taylor and squarely rejected there, too. Indeed, as the

  Taylor court found, the challenged format “comes nowhere close to overshadowing the validation

  notice” because the notice appeared in “the same, black font as the surrounding text” and was

  “legible and uncontradicted.” 2020 WL 4504657 at *5. As in many other cases where courts have

  rejected similar challenges, the validation notice here is “clear enough not to ‘make the least

  sophisticated consumer uncertain as to [their] rights.’” Park, 2019 WL 5895703 at *7 (quoting

  Delfonce v. Eltman Law, P.C., 712 Fed. App’x 17, 20 (2d Cir. 2017) (alterations in original)).

  Accordingly, the Court dismisses the “overshadowing” claim.

     3. Multiple Address Claims

         Finally, Plaintiff Fogle contends that the least sophisticated consumer would be confused

  as to which address to send written disputes. (ECF No. 1 at 95-98; 121.) The Court disagrees.

  The least sophisticated consumer would be expected to understand the Letter’s instruction to send

  correspondence to Defendant’s “office” using the address clearly labeled “Office Address”

  throughout the Letter and not an unlabeled address at the top set off from the rest of the Letter.

          A debt collection letter violates the FDCPA if it is susceptible to “more than one

  reasonable interpretation, at least one of which is inaccurate.” Clomon, 988 F.2d at 1319. Simply

  because a debt collection letter includes multiple addresses “does not render it misleading . . .

  unless it is unclear which address a consumer should contact.” Kucur v. Fin. Recovery Servs.,

  Inc., No. 19-CV-5453, 2020 WL 1821334, at *4 (E.D.N.Y. Apr. 9, 2020) (citing Park, 2019 WL

  5895703, at *6). A letter is materially misleading if it “explicitly misdirects consumers . . . to the

  wrong address.” Id. (citing Carbone v. Caliber Home Loans, Inc., No. 15-CV-4919, 2016 WL

  8711197, at *4 (E.D.N.Y. Sept. 30, 2016)).




                                                   13
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 14 of 15 PageID #: 162




         Here, the Fogle Letter is not misleading, even though it contains multiple addresses. The

  address to use for written disputes is clear because the validation notice instructs consumers to

  send written disputes to “this office.” (ECF No. 1-1.) “[T]his office” is then defined with the label

  “Office Address” as: “2420 SWEET HOME RD STE 150, AMHERST, NY, 14228-2244.” (Id.)

  Plaintiff Fogle, however, says that the least sophisticated consumer might be misled because

  another address in Boerne, Texas is printed at the top of the page, separated from the rest of the

  letter and without any label. The Taylor court, too, rejected this claim as to the two addresses,

  finding that with respect to the Boerne, Texas address, the letter at issue contained “nothing to

  associate this address with notice for disputes, or indeed, anything tying that address to

  [Defendant] at all.” Taylor, 2020 WL 4504657, at *4. The Court agrees entirely.

         Plaintiff Fogle, however, contends that the Court should adopt the reasoning of Pinyuk v.

  CBE Group, Inc., 17-CV-5753, 2019 WL 1900985 at *7 (E.D.N.Y. Apr. 29, 2019), which he

  describes as “directly on point and should be considered persuasive for its reasoning.” (ECF No.

  15-2 at 24.) The Pinyuk court granted leave to amend an FDCPA claim involving multiple

  addresses, finding plausible the argument “that when a least sophisticated consumer receives a

  collection letter which she does not understand and the letter contains multiple addresses without

  clear direction as to where to mail a written request, the consumer would end up, as here, not

  disputing the letter at all because she ‘is frightened of calling a collection agency where highly

  trained aggressive debt collectors answer calls.’” Id.

         The letter at issue in Pinyuk differs markedly from the Fogle Letter. In particular, the letter

  in Pinyuk contained an additional address and provided less context as to which address was to be

  used for which purpose. Here, the Fogle Letter contains only two potential addresses, one of which

  is clearly labeled as the “Office Address.” In addition, the undersigned recently considered the


                                                   14
Case 2:19-cv-06227-JMA-AKT Document 20 Filed 03/23/21 Page 15 of 15 PageID #: 163




  same letter that was challenged in Pinyuk and found that it did not violate the FDCPA. In Cantave

  v. The CBE Group, Inc., this Court held that the same letters that were at issue in Pinyuk were not

  misleading, even though they contained multiple addresses. No. 19-CV-5796, 2021 WL 950410,

  at *5 (E.D.N.Y. Mar. 12, 2021). In particular, this Court reasoned that “the least sophisticated

  consumer would send a dispute or inquiry to the only address explicitly labeled ‘mailing address’

  and printed in closest proximity to the validation language.” Id. That same rationale applies to

  the instant situation. The least sophisticated consumer, instructed to contact “this office” for

  disputes, would understand to use the address clearly labeled “Office Address.” Accordingly,

  Plaintiff Fogle’s claims based on multiple addresses fail as a matter of law.

                                         III.    CONCLUSION

         For the reasons set forth above, Defendant’s motion for judgment on the pleadings is

  hereby GRANTED, and Plaintiffs’ complaint is dismissed in its entirety. The Clerk of Court is

  respectfully directed to enter judgment accordingly and close this case.

  SO ORDERED.

  Dated: March 23, 2021
         Central Islip, New York

                                                         /s/ (JMA)               ____
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                  15
